DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is unclear. The limitations “a first component defining a receiving channel” in line 2 and “the first component further defines a receiving channel” in lines 3-4 suggests that the first component has two receiving channels. For purposes of examination, examiner will interpret the first component as having one receiving channel which is further described in lines 3-4 of claim 18. A suggested correction for claim 18 lines 3-4 is “the first component further defines the [[a]] receiving channel”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (U.S. Patent Publication 2016/0095670 A1, hereinafter “Witte”) in view of Kim et al (U.S. Patent No. 7,845,938 B2, hereinafter “Kim”) in view of Brandt et al (U.S. Patent No. 8,292,617 B2, hereinafter “Brandt”).
The claimed phrases “forms” and “formed” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

    PNG
    media_image1.png
    479
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    636
    649
    media_image2.png
    Greyscale

In regards to claim 1, Witte discloses an indirect bonding tray apparatus (figs. 14-49) comprising: one or more individual modules (432) (Fig. 29) each defining a receiving channel (receiving channel in annotated Fig. 29) (Fig. 29) capable of use for retaining an orthodontic appliance (436)(Fig. 29) within and capable of placement upon a dentition (430) (Fig. 29) of a subject wherein the one or more individual modules (432) (Fig. 29) are formed into an arch (200 in fig. 14) in which each of the modules is coupled to an adjacent module such that the arch is capable of placement upon the dentition (para. 0126) (figs. 14-49). 
Witte does not disclose that the one or more individual modules forms a flattened occlusal surface which is coplanar with one another such that each of the flattened occlusal surfaces are formed to have a common plane over the apparatus, and wherein each of the one or more individual modules defines an access lumen through the flattened occlusal surface such that the access lumen is in communication with the receiving channel.  
Kim teaches a similar apparatus (Figs. 11-17) wherein each of the one or more individual modules (col. 13 lines 23-28, 32-38) forms a flattened occlusal surface (70) (col. 13 lines 20-23, Fig. 12) which is coplanar with one another such that each of the flattened occlusal surfaces are formed to have a common plane over the apparatus (Fig. 12).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more individual modules of Witte by to have flattened, coplanar occlusal surfaces as taught by Kim in order to allow the tray to firmly snap in place onto the teeth (col. 17 lines 51-60).
Brandt teaches a similar apparatus (figs. 3A-7) wherein each of the one or more individual modules (Fig. 5) defines an access lumen (528) (Fig. 5) through an occlusal surface such that the access lumen is in communication with the receiving channel (527) (Fig. 5).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic trays. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more individual modules of the combination of Witte and Kim by adding the access lumen as taught by Brandt in order to allow for placement of an applicator therein for the purpose of adding attachment material (col. 5 lines 7-12).
In regards to claim 2, the combination of Witte, Kim, and Brandt discloses the invention of claim 1; further comprising a removal tab (750) (Witte Fig. 49) having a length (transverse length in annotated Fig. 49) (Witte Fig. 49) which extends transversely relative to the individual module (module in annotated fig. 49) (Witte Fig. 49). 
In regards to claim 3, the combination of Witte, Kim, and Brandt discloses the invention of claim 2; further comprising a pivoting portion (pivoting portion in annotated fig. 49) (Witte Fig. 49) located away from the removal tab (750) (Witte Fig. 49) such that the removal tab is rotatable about the pivoting portion (Witte Fig. 49).
In regards to claim 4, the combination of Witte, Kim, and Brandt discloses the invention of claim 1; wherein each of the of modules is detachably removable from the adjacent module (paras. 0009, 0142) (Witte Fig. 49).
In regards to claim 7, the combination of Witte, Kim, and Brandt discloses the invention of claim 3; wherein the pivoting portion (pivoting portion in annotated fig. 49) (Witte Fig. 49)  is located in proximity to where the occlusal plane (occlusal plane in annotated fig. 49) (Witte Fig. 49) and buccal plane (buccal plane in annotated fig. 49, Witte para. 0009, “device is produced in labial and lingual versions”) (Witte Fig. 49) of the indirect bonding tray apparatus (200, Witte Fig. 14) meet.  
In regards to claim 11, the combination of Witte, Kim, and Brandt discloses the invention of claim 1; further comprising an orthodontic bracket (436) (Witte Fig. 29) capable of positioning within the receiving channel (receiving channel in annotated fig. 29) (Witte Fig. 29).  

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witte, Kim, and Brandt as applied to claims 1 and 3 above, and further in view of Doyle (U.S. No. 5,863,198 A).

 
    PNG
    media_image3.png
    523
    604
    media_image3.png
    Greyscale

In regards to claim 5, the combination of Witte, Kim, and Brandt discloses the invention of claim 1. The combination of Witte, Kim and Brandt do not disclose a reinforcing tab extending from the individual module. 
Doyle teaches a similar indirect bonding tray apparatus (Fig.13) further comprising a reinforcing tab (reinforcing tab in annotated fig. 13) (Fig.13) extending in parallel with the individual module (176) (Fig. 13).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modules of the combination of Witte, Kim, and Brandt by adding the reinforcing tab as taught by Doyle in order to allow for more secure attachment of the module to the tooth.
In regards to claim 6, the combination of Witte, Kim, and Brandt discloses the invention of claim 3. The combination of Witte, Kim, and Brandt do not disclose that the pivoting portion comprises a break joint configured to yield or bend.  
Doyle teaches a similar indirect bonding tray apparatus (Fig. 13) wherein the pivoting portion (Y in fig. 13) comprises a break joint (176a) (Fig. 13) capable of yielding or bending (col. 8 lines 14-20) (Fig. 13).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot portion of the combination of Witte, Kim, and Brandt by to be fabricated as a break joint as taught by Doyle in order to facilitate the removal of the module from the tooth (Doyle col. 8 lines 14-20).
In regards to claim 8, the combination of Witte, Kim, and Brandt discloses the invention of claim 3. The combination of Witte, Kim, and Brandt does not disclose the indirect bonding tray apparatus wherein the pivoting portion is located along a buccal plane in proximity to the receiving channel.  
 Doyle teaches a similar indirect bonding tray apparatus wherein the pivoting portion (Y) (Doyle Fig. 13) is located along a buccal plane (buccal plane in annotated fig. 13) (Fig. 13) in proximity to the receiving channel (receiving channel in annotated fig. 13) (Doyle Fig. 13). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivoting portion of the combination of Witte, Kim, and Brandt to be located along a buccal plane as taught by Doyle in order to facilitate the removal of the module from the tooth (Doyle col. 8 lines 14-20).
In regards to claim 9, the combination of Witte, Kim, and Brandt discloses the invention of claim 3. The combination of Witte, Kim, and Brandt do not disclose the indirect bonding tray apparatus wherein the pivoting portion defines a recessed portion in proximity to the receiving channel.
Doyle further teaches a similar indirect bonding tray apparatus wherein the pivoting portion (Y) (Fig. 13) defines a recessed portion (recessed portion in annotated fig. 13) (Fig. 13) in proximity to the receiving channel (receiving channel in annotated fig. 13) (Fig. 13). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivoting portion of the combination of Witte, Kim, and Brandt to include a recessed portion as taught by Doyle in order to facilitate the removal of the module from the tooth by allowing for flexure or failure at the recessed portion (Doyle col. 8 lines 14-20).

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Patent No. 8,002,543 B2) in view of Brandt (U.S. Patent No. 8,292,617 B2).
The claimed phrases “form” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
 
    PNG
    media_image4.png
    620
    835
    media_image4.png
    Greyscale

In regards to claim 18, Kang discloses an indirect bonding tray apparatus (figs. 2-13) comprising a first component (112) (Fig. 10) defining a receiving channel (receiving channel in annotated fig. 10) (Fig. 10) and capable of placement upon a first surface of a tooth (A) (Fig. 10) of a subject (Fig. 10), wherein the first component further defines the receiving channel (receiving channel in annotated fig. 10) (Fig. 10) capable of retaining an orthodontic appliance (10) (Fig. 10) against the first surface of the tooth (first tooth surface in annotated fig. 10) (Fig. 10); a second component (104) (Fig. 10) extending transversely and capable of placement upon a second surface of the tooth (second tooth surface in annotated fig. 10) (Fig. 10) opposite to the first surface (Fig. 10), wherein the first component (112) (Fig. 10) and second component (104) (Fig. 10) form a flattened occlusal surface (occlusal surface in annotated fig. 10) (Fig. 10) over the apparatus and are capable of conforming to a dentition of the subject (col. 10 lines 51-54) (Fig. 10).
Kang does not disclose an indirect bonding tray apparatus where the first component defines an access lumen through the flattened occlusal surface such that the access lumen is in communication with the receiving channel.  
Brandt teaches a similar apparatus (figs. 3A-7) wherein the first component defines an access lumen (528) (Fig. 5) through the occlusal surface such that the access lumen is in communication with the receiving channel (527) (Fig. 5).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic trays. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the occlusal surface of Kang by adding the access lumen as taught by Brandt in order to allow for placement of an applicator therein for the purpose of adding attachment material (col. 5 lines 7-12).
In regards to claim 19, Kang in view of Brandt discloses the invention of claim 18; wherein the first component (112) (Kang Fig. 10) further comprises a removal tab (106) (Kang Fig. 10) having a length (length of 106 in annotated fig. 10) which extends transversely relative to the first component (Kang Fig. 10).
In regards to claim 20, the combination of Kang and Brandt discloses the invention of claim 18; wherein the first component (112) (Kang Fig. 10) and second component (104) (Kang Fig. 10) are removably securable relative to one another (col. 8 lines 38-44, 66-67) (Kang Fig. 10).  
In regards to claim 22, the combination of Kang and Brandt discloses the invention of claim 18; further comprising an orthodontic bracket (10) (Kang Fig. 10) capable of being positioned within the receiving channel (receiving channel in annotated fig. 10) (Kang Fig. 10).
 
Response to Arguments
Applicant’s arguments filed 30 September 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Witte fails to teach an access lumen in communication with the receiving channel and Baek fails to teach or describe an access lumen through the flattened occlusal surface, it is noted that Applicant remarks are based on the new amended language. Though Witte does not disclose an access lumen in communication with the receiving channel, Brandt teaches a similar apparatus (figs. 3A-7) wherein each of the one or more individual modules (Fig. 5) defines an access lumen (528) (Fig. 5) through an occlusal surface such that the access lumen is in communication with the receiving channel (527) (Fig. 5). The above rejection of Claims 1-4 and 11 is on the combination of Witte, Kim and Brandt based on the new claim amendment.  
In response to applicant’s arguments that the occlusal surfaces of Doyle cannot have a common plane formed over the apparatus as each individual jig may be misaligned relative to one another, it is noted that Applicant remarks are based on the new amended language. Though Doyle does not disclose a common plane formed over the apparatus, Kim teaches a similar apparatus (Figs. 11-17) wherein each of the one or more individual modules (col. 13 lines 23-28, 32-38) forms a flattened occlusal surface (70) (col. 13 lines 20-23, Fig. 12) which is coplanar with one another such that each of the flattened occlusal surfaces are formed to have a common plane over the apparatus (Fig. 12). The above rejection of claim 1 is on the combination of Witte, Kim and Brandt based on the new claim amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.N.H./Examiner, Art Unit 3772                                                                                                                                                                                                        
/AMY R SIPP/Primary Examiner, Art Unit 3775